Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	This application is responsive to communication filed 08/19/2021.  Claims 1-5 are pending.

2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 
	  			Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which 
forms the basis for all obviousness rejections set forth in this 
Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

4. 	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Qawami et al. (USPN: 7,191,295); hereinafter Qawami in view of Jeddeloh (USPGPUB: 2004/0034749).
 	As per claim 1, Qawami discloses an operating method of a semiconductor memory device (e.g. see abstract) comprises outputting a burst sequence information signal corresponding to a first memory block and a burst sequence information signal corresponding to a second memory block alternately twice as a read scheduling signal based on first and second read control signals; for example, Qawami discloses sensing a first burst length of data equal to half of a sense width of a plurality of sense amplifiers of a memory (e.g. see abstract, column 2, lines 40-42); Qawami further discloses outputting first read data having a first burst length among first read data from the first memory block to a data pad based on the read scheduling signal for a first read period; for example, Qawami discloses initial read request X0 at clock cycle 0 requests the retrieval or outputting of four double words of information from addresses X0 through X3 (e.g. see column 3, lines 22-24); Qawami further discloses outputting second read data having a second burst length among second read data from the second memory block to the data pad based on the read scheduling signal for a second read period; for example, Qawami discloses the second read request (YO) at clock cycle 4 requests four double words of information respectively from addresses Y0 through Y3 for outputting to the data pad of the memory (e.g. see column 3, lines 26 et seq.).  Qawami discloses the invention as claimed, Qawami however does not particularly teach outputting first read data having a third burst length among the first read data from the first memory block to the data pad based on the read scheduling signal for a third read period; and outputting second read data having a fourth burst length among the second read data generated from the second memory block to the data pad based on the read scheduling signal for a fourth read period. 
Jeddeloh however in his teaching of programmable embbedded DRAM current monitor, discloses the missing element that are known to be required in the system of Qawami in order to arrive at Applicant current invention wherein Jeddeloh discloses his system supports multiple variable burst lengths and burst types (e.g. see para.[0034], lines 2-3) wherein a burst type provides for either sequential (e.g., in order) or interleaved (e.g., alternating) burst access (e.g. see para.[0034], lines 7-8), wherein it’s known in the interleaved process, the read data with different burst length (comprised of first read data, second read data as being claimed) as taught Jeddeloh can be outputted accessed in an alternated fashion in first, second, third and fourth read period) (e.g. see also para.[0046], lines 1 et seq.).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Jeddeloh and to utilize his teaching of read-variable-data length data burst interleaving process by outputting first read data having a third burst length among the first read data from the first memory block to the data pad based on the read scheduling signal for a third read period; and outputting second read data having a fourth burst length among the second read data generated from the second memory block to the data pad based on the read scheduling signal for a fourth read period for that of Qawami’s system.  By doing to, it would increase (a) the operating data frequency, (b) also the availability of data access which results to enhancing of data throughput and overall system performance, therefore being advantageous.
 	As per claim 2, Qawami discloses the first read data are outputted to the data pad according to a first burst sequence, and the second read data are outputted to the data pad according to a second burst sequence which is equal to or different from the first burst sequence; for example, Qawami discloses 
sensing a first burst length of data at a first initial address, the first burst length of data equal to half of a sense width of a plurality of sense amplifiers of a memory; and sensing a second burst length of data at a second initial address that is non-contiguous to the first initial address, the second burst length of data equal to the half of the sense width, at least partially during a latency before reading the first burst length of data (e.g. see abstract, and claim 1 of Qawami).
 	As per claim 3, see arguments with respect to claim 1, in addition, it should be noted that Qawami clearly discloses in figure 2 and starting on column 2, lines 20 et seq. that
fixed-length synchronous burst read operations are illustrated, in that a fixed number of words are requested during each read request yielding the first to fourth burst lengths are the same as each other as being claimed. 

5. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Qawami et al. (USPN: 7,191,295); hereinafter Qawami in view of Jeddeloh (USPGPUB: 2004/0034749) and further in view of Lee et al. (USPN: 9,245,639).
 	As per claim 4, see arguments detailed above with respect to claim 1 wherein the combination of Qawami and Jeddeloh discloses the invention as claimed.  Qawami and Jeddeloh however do not particularly teach the first to fourth read periods are continuous with each other gapless.  Lee discloses the missing element that is known to be required in the system of Qawami and Jeddeloh in order to arrive at Applicant’s current invention wherein Lee teaches the interleaved memory architecture for achieving gapless reads across memory page and block boundaries wherein interleaved architecture are notorious old and well-known in the memory storage art that said memory architecture can be implemented alternatively between any read periods including first and fourth read periods as being claimed (e.g. see column 3, lines 55-58).  Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Lee and to implement the continuous or gapless memory interleaved architecture to have the first to fourth read periods are continuous and gapless with each other for that of Qawami and Jeddeloh’s system.  By doing so, it would allow for continuous of data read/write processing, avoiding inadvertent or discontinuous in data programming and program disturb which results to enhancing of overall system performance and reliability, therefore being further advantageous.

Allowable subject matter 
5. 	Claim 5 is objected to as being dependent upon rejected based claim 1 but would be allowable if rewritten in independent 6orm including all of the limitations of the base claim and any intervening claims. 



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is 571-272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 27, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135